DOMENGEAUX, J.,
dissents, being of the opinion that this case should be decided on the medical testimony properly admitted in evidence. The fact that plaintiff had been examined for welfare and social security benefits was well known to plaintiff’s attorney, and there was nothing to prevent the doctors from being deposed or subpoenaed for trial testimony. Notwithstanding the admitted liberality of the workmen’s compensation law in favor of claimants, it nevertheless appears to one that we are going too far afield in allowing the reopening of this case.